DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Filing
The materials submitted on 10/09/2020 is/are being considered by the examiner.
Claims 15-32 are pending:
Claims 1-14 are canceled

The office notes with appreciation applicant’s clarity of amendments/differences relative to parent case 15/636,811.


Election/Restrictions
	The instant application is a DIV of parent case 15/636,811. The instant application is directed towards Species III, as best seen in Fig5, per the restriction requirement dated 05/03/2019 in the parent case. For the ease of the reader, the office notes that the restriction requirement between Species I and II was withdrawn in the Notice of Allowance dated 06/12/2020 in the parent case, however the restriction requirement between Species III and I/II was maintained.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/09/2020 is/are being considered by the examiner.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 15
L5, amend “an inlet bleed heat” to improve clarity by including the formal introduction of antecedent indication
Claim 20
L3, recitation “said each silencer panel” lacks formal antecedent basis from Claim 15
Claim 28
L3, recitation “said each silencer panel” lacks formal antecedent basis from Claim 23
Claim 30
L5, amend “an inlet bleed heat” to improve clarity by including the formal introduction of antecedent indication
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, 29-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21
L2, limitation “substantially mirrors” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of variation would or would not infringe on the cited limitation.
The office notes that Para17 attempts to define “substantially” however Para17 fails to provide an understanding that meets the standard for an explicit definition of “substantially”, and therefore the instant issue remains indefinite.
Claim 29
L2-3, limitation “wherein said layer of thermal insulating material comprises a blanket-type insulation, the blanket-type insulation comprising a glass wool material.” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 30
L6-7, limitation “for delivering compressor discharge air” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown which structure is modified by the cited limitation, as it could be either the feed pipe or the discharge extraction manifold.
The office notes that similar claim construction to that of the corresponding portion of claim 15 would overcome the instant issue
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15-21, 23-25, 27-28, 30, 32, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 2016/0115870) in view of Vega (US 8,001,789) and Houston (US 6,095,755).
Claim 15
Merchant discloses:
“A turbine engine comprising:
a compressor (compressor 108) comprising a discharge extraction manifold (discharge extraction manifold 120); and
an inlet housing (inlet housing 102) coupled in flow communication with said compressor (Fig1; Para18), said inlet housing comprising:
inlet bleed heat (IBH) system (IBH system 100) comprising a feed pipe (feed pipe 132) coupled in flow communication with said discharge extraction manifold (Fig1; Para19), said feed pipe for delivering compressor discharge air (functional limitation. Para19); and
an inlet silencer assembly (inlet silencer 106) … comprising:
a tail portion proximate said feed pipe (Fig1, aft portion of inlet silencer 106); and
…”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Merchant does not explicitly show the plurality of silencer panels in the schematic view of Fig1.
Merchant is silent to a heat shielding component of the inlet silencer between the tail portion and the feed pipe. However, Merchant does disclose (best seen Fig2; Para21/23) wrap material 150/160 that covers feed pipe 132 which is capable of withstanding the working environment within the inlet housing 101.
Vega teaches (Fig1/2/4/5) that inlet silencer 104 includes a plurality of individual baffles/panels.
Huston teaches (Fig1; Abstract, C1L23-28) that it is known to apply a coating to the leading and trailing edge region of an airfoil to result in extending the life of the airfoil while protecting the airfoil from the gas turbine working environment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of silencer panels as one of ordinary skill in the art would have to make such a selection in order to practice the schematic disclosure of Merchant and Vega teaches that it is known in the art to provide inlet silencers with a plurality of panels, and to apply the teachings of Huston that coatings on the leading and trailing edges of an airfoil result in extending the life of the airfoil while protecting the airfoil from the gas turbine working environment, to result in 
Claim 16
The modified arrangement of Merchant by the teachings of Vega and Huston discloses the arrangement of Claim 15.
Merchant further discloses (Para21) that wrap material 150 may be made of 304 stainless steel.
Merchant is silent as to the material selected for the inlet silencer.
Huston teaches (C2L66-C3L11) that the material of the substrate/airfoil is different than the applied coating. Further, it is implicit that a protective coating is a different material than the substrate, in order for the protective coating to have different properties than the substrate in order to provide a protection benefit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the first material of the tail portion would be different from the stainless steel material of the wrap material 150/160, as it is implicit that a protective coating is a different material than the substrate, in order for the protective coating to have different properties than the substrate in order to provide a protection benefit, and further as Huston suggests that different materials for the substrate and protective coating is common practice.
Claim 17
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The turbine engine in accordance with Claim 16, wherein the second material comprises one of aluminum and stainless steel (Merchant: Para21, 304 stainless steel).”
Claim 18
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The turbine engine in accordance with Claim 15, wherein said heat shielding component is between said tail portion and said feed pipe (limitation is within the scope of the modification discussed in claim 15).”
Claim 19
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The turbine engine in accordance with Claim 15, wherein said heat shielding component comprises an arcuate sheet component extending at least partially about a portion of said tail portion such that said arcuate sheet component is between said tail portion and said feed pipe (limitation is within the scope of the modification discussed in claim 15).”
Claim 20
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The turbine engine in accordance with Claim 15, wherein said heat shielding component comprises a layer of thermal insulating material extending about said tail portion of said each silencer panel (limitation is within the scope of the modification discussed in claim 15).”
Claim 21
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The turbine engine in accordance with Claim 15, wherein said heat shielding component comprises a shape that substantially mirrors any contours of said tail portion (limitation is within the scope of the modification discussed in claim 15).”
Claim 23
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: 
“An inlet silencer assembly (Merchant: Fig1, inlet silence 106) for use in an inlet housing of a turbine engine (intended working environment, not positively required claim recitation. Merchant: Fig1), wherein the inlet housing includes an inlet bleed heat system having a feed pipe (intended working environment, not positively required claim recitation. Merchant: Fig1, IBH system 100, feed pipe 132), said inlet silencer assembly comprising a plurality of silencer panels (Vega: Fig1/2/4/5, inlet silencer 104) that each comprise:
a tail portion (Merchant: Fig1, aft portion of inlet silencer 106) sized and shaped for placement proximate the feed pipe  (intended working environment, not positively required claim recitation. Merchant: Fig1); and
a heat shielding component coupled to said tail portion (limitation is within the scope of the modification discussed in claim 15. Wrap material 150/160 is added to conform to the leading and trailing edge regions of each airfoil-structure of the inlet silencer), said heat shielding component shaped to mirror any contours of said tail portion (limitation is within the scope of the modification discussed in claim 15), said heat shielding component configured to facilitate reducing heat transfer between the feed pipe and said tail portion (functional language. Merchant: Para23, outer casing 160 is capable of withstanding the working environment of the inlet housing.).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Claim 24
The modified arrangement of Merchant by the teachings of Vega and Huston discloses the arrangement of Claim 23.
Merchant further discloses (Para21) that wrap material 150 may be made of 304 stainless steel.
Merchant is silent as to the material selected for the inlet silencer.
Huston teaches (C2L66-C3L11) that the material of the substrate/airfoil is different than the applied coating. Further, it is implicit that a protective coating is a different material than the substrate, in order for the protective coating to have different properties than the substrate in order to provide a protection benefit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the first material of the tail portion would be 
Claim 25
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The inlet silencer assembly in accordance with Claim 24, wherein the second material comprises one of aluminum and stainless steel (Merchant: Para21, 304 stainless steel).”
Claim 27
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The inlet silencer assembly in accordance with Claim 23, wherein said heat shielding component comprises an arcuate sheet component extending at least partially about a portion of said tail portion (limitation is within the scope of the modification discussed in claim 15/23).”
Claim 28
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The inlet silencer assembly in accordance with Claim 23, wherein said heat shielding component comprises a layer of thermal insulating material extending about said tail portion of said each silencer panel (limitation is within the scope of the modification discussed in claim 15/23).”
Claim 30
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: 
“A turbine engine comprising:
a compressor comprising a discharge extraction manifold (Merchant: discharge extraction manifold 120); and
an inlet housing (Merchant: inlet housing 102) coupled in flow communication with said compressor (Merchant: Fig1; Para18), said inlet housing comprising:
inlet bleed heat (IBH) system (Merchant: IBH system 100) comprising a feed pipe (Merchant: feed pipe 132) coupled in flow communication with said discharge extraction manifold (Merchant: Fig1; Para19) for delivering compressor discharge air (functional limitation. Merchant: Para19); and
an inlet silencer assembly (Merchant: inlet silencer 106) comprising a plurality of silencer panels (Vega: Fig1/2/4/5), each of said plurality of silencer panels comprising:
a tail portion formed from a first material and disposed proximate said feed pipe (Merchant: Fig1, aft portion of inlet silencer 106, inherently made from a material), 
a heat shielding component (limitation is within the scope of the modification discussed in claim 15. Wrap material 150/160 is added to conform to the leading and trailing edge regions of each airfoil-structure of the inlet silencer.) formed from a second material (Merchant: Para21, wrap material 150 may be made of 304 stainless steel) and extending about said tail portion (limitation is within the scope of the modification discussed in claim 15), wherein the second material comprises a layer of thermal insulating material (Merchant: Para21, wrap material 150 may be made of 304 stainless steel) and …”
Merchant does not explicitly disclose that the first material of the tail portion is different than the material of wrap material 150/160.
Huston teaches (C2L66-C3L11) that the material of the substrate/airfoil is different than the applied coating. Further, it is implicit that a protective coating is a different material than the substrate, in order for the protective coating to have different properties than the substrate in order to provide a protection benefit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the first material of the tail portion would be different from the stainless steel material of the wrap material 150/160, as it is implicit that a protective coating is a different material than the substrate, in order for the protective coating to have different properties than the substrate in order to provide a protection 
Claim 32
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The turbine engine in accordance with Claim 30, wherein each heat shielding component is between each tail portion and said feed pipe (limitation is within the scope of the modification discussed in claim 15/30).”

Claim 29, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 2016/0115870) in view of Vega (US 8,001,789), Houston (US 6,095,755), and in further view of May (US 5,962,822).
Claim 29
The modified arrangement of Merchant by the teachings of Vega and Huston discloses: “The inlet silencer assembly in accordance with Claim 28, wherein said layer of thermal insulating material comprises a blanket-type insulation (Merchant: Fig2, blanket shape of wrap material 150), the blanket-type insulation comprising a glass wool material.”
Merchant is silent to the use of glass wool for wrap material 150, however Merchant does suggest (Para21) the use of steel wool, as well as “other noise attenuating material[s]”.
May teaches (C11L15-30) that glass wool is a known alternative material for sound-attenuating material for the high temperature working environment, and in particular as an alternative to steel wool.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple the simple substitution of one known in the art noise-attenuating material for another known in the art noise-attenuating material where both known materials are disclosed to suitable for high temperature environments, which results in the wrap material 150 being formed using glass wool as opposed to steel wool, as May teaches that glass wool is a known in the art alternative material to steel wool for high temperature noise-attenuation usage.


Allowable Subject Matter
Claim 22, 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the first material comprises a thermoplastic material.” in combination with the remaining limitations of the claim.
Claim 26
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the first material comprises a thermoplastic material.” in combination with the remaining limitations of the claim.

Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 31
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the first material comprises a thermoplastic material.” in combination with the remaining limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747